Citation Nr: 0630753	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for pneumonia.  

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for a lung disability 
including chronic obstructive pulmonary disorder (COPD), 
emphysema, and asthma, to include as secondary to pneumonia 
and cold exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and from April 1959 to April 1976.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 2002 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the veteran has raised the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for congestive heart failure.  
The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a December 1954 rating decision, the RO denied service 
connection for pneumonia.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's December 1954 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  Post-service pneumonia is not attributable by competent 
evidence to service.  

4.  A lung disability to include COPD, emphysema, and asthma, 
is not attributable by competent evidence to service.  


CONCLUSIONS OF LAW

1.  The RO's December 1954 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's December 1954 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2005).

3.  Pneumonia was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  A lung disability to include COPD, emphysema, and asthma, 
was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in March 2002 was sent to the claimant.  
Thereafter, additional notification was sent in September 
2004.  These letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  OR  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in April 2002.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


New and Material

In a December 1954 rating decision, the RO denied service 
connection for pneumonia.  The veteran did not seek appellate 
review of that decision within the specified required time 
period.  Therefore, the RO's December 1954 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no diagnosis on the then-current November 1954 
post-service VA examination report.  

Since the prior final decision, the veteran served on another 
period of active duty during which time he was treated for 
pneumonia.  Those records have been added to the claims file.  
Post-service, the veteran has been treated for pneumonia.  A 
post-service private medical opinion indicates that current 
lung disorders could have been caused by service.  The 
additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect of 
there being no diagnosis of pneumonia after the veteran's 
first period of service.  It provides a possible nexus 
between post-service lung disabilities and service.  

Thus, evidence submitted since the RO's December 1954 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's December 1954 rating decision; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show that on February 2, 1951, 
the veteran presented with chest pains.  X-rays showed lesion 
in right lung.  It was felt that the veteran may have had a 
rather deceptive form of pneumonia infiltrate.  Subsequent x-
rays showed complete clearing of the lesion in the right 
lung.  The examiner stated that this was pneumonia masking as 
a possible tuberculosis.  The quick resolution of the lesion 
completely ruled out tuberculosis.  

On a January 1954 separation examination, lungs and chest 
were normal.  

In November 1954, the veteran was afforded a VA examination.  
Respiratory examination revealed no current respiratory 
disease.  Chest x-ray was normal.  On an April 1959 
enlistment examination, lungs and chest were normal.  

On January 27, 1960, the veteran was hospitalized for 
pneumonia, lobar, etiology probably streptococcal.  X-rays 
showed a right mid-lung field infiltrate.  September 1964 
chest x-rays were normal.  In February and March 1968, the 
veteran reported chest pain.  Lungs were clear.  On an August 
1969 PED examination, lungs and chest were normal.  In 
January 1970, the veteran reported having chest pain.  
September 1970 chest x-rays revealed no significant 
abnormalities.  On an October 1971 periodic examination, 
lungs and chest were normal.  

In April 1974, the veteran was seen for questionable 
bronchitis.  A September 1974 periodic examination revealed 
that the lungs and chest were normal.  September 1974 x-rays 
revealed that lung fields were clear.  

On the June 1975 retirement examination, lungs and chest were 
normal.  

Post-service, in July 1976, the veteran was afforded a VA 
examination.  Respiratory examination revealed no current 
respiratory disease.  

The veteran filed his current claim of service connection in 
November 2001.  Post-service private and VA medical records 
document respiratory disabilities since the 1990's.  The 
veteran's diagnoses include pneumonia, COPD, emphysema, and 
asthma.  X-rays also show scarring in the lungs, chronic 
obstructive lung disease, emphysematous changes, bullous 
changes and probable fibrosis.  

There are two medical opinions of record.  

In April 2002, the veteran was afforded a VA examination by a 
VA physician.  The claims file was reviewed.  The examiner 
noted that the veteran was exposed to cold temperatures 
during service.  The examiner also noted that the veteran was 
treated for pneumonia during both of his periods of active 
duty.  It was further noted that the veteran began smoking at 
16 years of age and continued for 20 years.  Post-service, 
the veteran began having dyspnea in the mid-1990's.  He also 
had a chronic cough, but it was not productive of sputum.  
Physical examination resulted in a diagnosis of COPD with 
bronchial asthma.  The examiner opined that there was no 
relationship between the veteran's inservice episodes of 
pneumonia and the current diagnosis.  

In a June 2004 letter, D.J.G., M.D., PhD., indicated that the 
veteran was evaluated in March 2003 at the Mayo Clinic for 
shortness of breath.  It was noted that the veteran had a 
diagnosis of COPD with a component of emphysema.  The 
physician stated that COPD can result from exposure to 
tobacco smoke, occupational chemicals and dust, indoor and 
outdoor pollution, and infection.  He opined that it was more 
likely than not that the veteran's lung disease could have 
been caused by or aggravated by any of these exposures, 
possibly during his military career.  

The veteran and his wife assert that his inservice pneumonia 
caused lung scarring and also caused the veteran to be 
susceptible to lung disease.  In addition, they assert that 
the veteran's exposure to cold temperatures in Korea caused 
lung damage and also resulted in the veteran being vulnerable 
to lung disease.  It is further argued that inservice smoking 
led to lung disease.  In support of their assertions, they 
have submitted copies of Board decisions which granted 
service connection for lung disabilities as well as internet 
and treatise information regarding lung disabilities.  

In sum, during the first period of service, there was 
inservice treatment for pneumonia in February 1951, but it 
resolved with treatment.  On the January 1954 separation 
examination, lungs and chest were normal.  During the second 
period of service, the veteran was treated on one occasion 
for pneumonia and on one occasion for questionable 
bronchitis.  Subsequent to treatment, both episodes resolved 
and multiple chest x-rays were normal.  On the June 1975 
retirement examination, lungs and chest were normal.  Since 
the inservice episodes of pneumonia resolved without incident 
or residual, they were not shown to be chronic in nature.  
Further, there is no record of continuity of symptomatology 
after service.  

The record reflects that post-service, the veteran has 
received regular treatment for respiratory disability since 
the 1990's, many years after he separated from service.  
There is a private medical opinion which provided a number of 
possible etiological components which could have led to the 
veteran's types of respiratory disabilities.  The physician 
did not specify which, if any, were the actual, or even 
likely, etiological cause.  Rather, the physician opined that 
the veteran's lung disease could have been caused by or 
aggravated by any of these exposures, possibly during his 
military career.  This opinion is equivocal.  The physician 
presented possible causes.  He did not identify the actual 
cause.  He indicated that any of the possible causes were 
possibly present during the military.  There is no definitive 
opinion provided.  

In contrast, the VA physician reviewed the claims file and 
explored the veteran's background and history in his report.  
He unequivocally stated that there was no relationship 
between current diagnosis and service.  His opinion is 
consistent with the record which shows that inservice 
episodes resolved with treatment and that subsequent 
respiratory examinations and x-rays were negative not only 
during service, but between the two periods of service and 
immediately following the second period of service.  

The veteran and his wife, as lay persons, have not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu.  
The veteran as a lay person is competent to report 
information of which he/she has personal knowledge, i.e., 
information that he can gather through his senses and his 
wife can state what she can observe.  See Layno.  However, 
while they are competent to report symptoms, they do not have 
medical expertise.  Therefore, they cannot provide a 
competent opinion regarding diagnosis and causation.  
Likewise, although the internet and treatise documents 
provide information on respiratory disabilities, they do not 
address the veteran's specific case and circumstances.  
Further, the Board decisions submitted do not address the 
veteran's specific case and circumstances, and are not 
accorded precedential weight.  

There are two medical opinions of record addressing the 
medical question in this case.  The Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The private medical only presented possibilities.  This 
opinion was equivocal and speculative.  Such speculation is 
not legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Conversely, the Board attaches significant probative value to 
the VA opinion as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) 

Thus, in sum, the more probative opinion is that of the VA 
physician.  

The veteran's opinion and that of his wife regarding the 
origin of his lung disabilities have no probative value.  The 
VA examiner's February 2002 opinion is competent and 
supported by the record and is the most probative opinion of 
record.  Thus, this probative evidence establishes that 
current respiratory diagnoses are not related to service.  

To the extent that the veteran and his wife assert that 
current respiratory diagnoses are related to inservice 
smoking, 38 U.S.C.A. § 1103(A) prohibits service connection 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during service.  This applies to claims filed after June 9, 
1998.  Such is the case here.  Thus, even if it were 
established that the diagnosed respiratory disabilities were 
caused by inservice smoking, VA would be precluded from 
granting service connection on this basis.

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for pneumonia is denied.  

Service connection for a lung disability to include COPD, 
emphysema, and asthma, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


